Title: To George Washington from Thomas Remington, January 1797
From: Remington, Thomas
To: Washington, George


                        
                            
                                c.January 1797
                            
                        
                        The Humble Petition of Thomas Remington native of South America sends
                            Greeting—that your Petitioner after having Experienced a great many Misfortunes &
                            disappointments in this unknown part of the Continent—and from frequent Applications to
                            Merchants in this City for Employment—find that Notwithstanding all my Exertions there is
                            not the smallest Probability of my getting into any Sittuation for a Support and having been
                            evinced of your Humanity towards Strangers in distress and my Sittuation becoming truly
                            serious I have been induced from the above motives to Petition your Excellency to afford me
                            some Employment as a domestic in your Family or Recommend me to some Gentleman for
                            Employment where I may be Enabl’d to gain an Honest Livehood and nothing shall be wanting on
                            the part of your Petitioner to give every Sattisfaction in his Power to his Employer and Regulate his Conduct with the Strictest—Sobriety Honesty, and Integrity and I
                            flatter myself your Excellency’s Humanity will point out to you the Honor of bestowing on
                            your Petitioner some proof of Charity which none can with more propriety Humbly Petition for
                            and in full Consideration of Your Honors services towards dependant and Distress’d Strangers
                            I humbly pray that you will take into Consideration my Unfortunate Sittuation and relieve
                            your Petitioner from Dellamies truly Pittiable and as in duty your Humble Petitioner will
                            every pray.
                        
                        
                            Signed Thomas Remington
                            
                        
                    